Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eiber, J.), rendered January 26, 1984, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Leahy, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant lacked standing to contest the seizure of the gun found in the stolen vehicle (see, People v Ponder, 54 NY2d 160). The defendant had no legitimate expectation of privacy in that vehicle by reason of his own admission to police that the two other occupants of the vehicle were just giving him a ride, nor did he assert any proprietary interest in the seized property. In any event, the evidence adduced at the suppression hearing was sufficient for the court to conclude that probable cause existed for the arrest of the defendant as well as the search of the stolen vehicle (see, People v Hunter, 55 NY2d 930; People v Chestnut, 51 NY2d 14, cert denied 449 US 1018; People v Ingle, 36 NY2d 413). The driver of the stolen vehicle accelerated and ignored the light and siren of the police vehicle, and, upon colliding with the police vehicle, 2 of the 3 occupants fled, with 1 of them dropping a gun. Rubin, J. P., Hooper, Spatt and Harwood, JJ., concur.